Case: 21-20434     Document: 00516225750          Page: 1    Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      March 4, 2022
                                   No. 21-20434                      Lyle W. Cayce
                                                                          Clerk

   Jean Bissonnet; Jacques Champy; Renato Picciotto;
   Banoka S.a.r.l.; Atys S.A.,

                                                            Plaintiffs—Appellees,

                                       versus

   Westmont International Development, Inc.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-MC-3378


   Before Wiener, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          In an earlier opinion, we vacated the district court’s one-line order
   denying Westmont’s motion to quash and remanded the case for the district
   court to revisit the issue and provide analysis. We retained jurisdiction over
   the appeal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20434      Document: 00516225750          Page: 2    Date Filed: 03/04/2022




                                    No. 21-20434


          On remand, the district court granted Westmont’s motion to quash
   and provided thorough analysis.       Having fully considered the parties’
   briefing, the oral argument, and the record on appeal, we affirm for essentially
   the same reasons set forth by the district court in its Order filed on February
   10, 2022. See 5th Cir. R. 47.6.




                                          2